Per Curiam.

Petitioner had an adequate remedy by way of appeal from the judgment of conviction and sentence to review the alleged errors and irregularities which are nonjurisdictional and of which he here complains and cannot now have such a review by a proceeding in habeas corpus.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Radcliff and O’Neill, JJ., concur.
Radcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.